Citation Nr: 0801171	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  06-07 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES


1.  Entitlement to an initial increased evaluation for right 
lower extremity compartment release, currently rated as 10 
percent disabling. 

2.  Entitlement to an initial increased evaluation for left 
lower extremity compartment release, currently rated as 10 
percent disabling. 

3. Entitlement to an initial increased evaluation for 
thoracolumbar spondylosis with degenerative disc disease, 
levoscoliosis and strain, currently rated as 20 percent 
disabling. 

4.  Entitlement to an initial compensable evaluation for 
right knee osteoarthritis.

5.  Entitlement to an initial compensable evaluation for left 
knee osteoarthritis. 

6.  Entitlement to an initial compensable evaluation for 
degenerative changes, right great toe with heel spur. 

7.  Entitlement to an initial compensable evaluation for 
degenerative changes, left great toe with heel spur. 

8.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss. 

9.  Entitlement to an initial compensable evaluation for 
hemorrhoids.

10.  Entitlement to an initial increased evaluation for right 
inguinal hernia repair with residual scar, currently rated as 
10 percent disabling. 

11.  Entitlement to an initial increased evaluation for tinea 
corpora, currently rated as 10 percent disabling. 

12.  Entitlement to service connection for bilateral 
arm/shoulder disability.

13.  Entitlement to service connection for right hip 
disability. 

14.  Entitlement to service connection for frostbite of the 
hands and feet.

15.  Entitlement to service connection for burn scars of the 
hands.

16.  Entitlement to service connection for status post 
gingival graft and chipped tooth for compensation purposes.

17.  Entitlement to service connection for right eye 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had 20 years of active duty service ending with 
his retirement in February 2004.
 
The issue of entitlement to service connection for right eye 
disability comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2007, a 
statement of the case was issued in May 2007, and a 
substantive appeal was received in May 2007.  In June 2007, 
the veteran submitted additional medical evidence with 
respect to the issue of right eye disability.  In an attached 
statement, the veteran waived RO consideration of this 
evidence. 

The remaining issues on appeal come before the Board on 
appeal from a May 2004 rating decision.  A notice of 
disagreement was received in January 2005, a statement of the 
case was issued in February 2006, and a substantive appeal 
was received in March 2006.  A Board hearing at the RO was 
held in March 2007 with respect to these issues.  The record 
was held open for 60 days until May 6, 2007, so that the 
veteran could submit additional evidence.  The Board notes 
that the veteran submitted additional evidence to the Board 
at the hearing as well as after the hearing.  In his hearing 
testimony and a March 2007 statement, the veteran waived RO 
consideration of such evidence.  

Further, the initial May 2004 rating decision also denied 
entitlement to service connection for cervical strain and 
headaches, and the veteran's notice of disagreement indicated 
that he wished to also appeal these issues.  However, a 
subsequent rating decision in February 2006 granted service 
connection for cervical strain and tension headaches.  Thus, 
as this was a grant of the full benefits sought on appeal, 
these issues are no longer in appellate status. 

The issues of entitlement to service connection for liver 
disability and appendectomy scar were also on appeal, but 
were withdrawn from appeal by a June 2007 statement from the 
veteran's representative.  In light of the veteran's 
withdrawal of his appeal with respect to these issues, there 
remains no allegation of error of fact or of law for 
appellate consideration.  See  38 C.F.R. § 20.204.  
Therefore, the only issues here before the Board for 
adjudication are as set forth on the title page of this 
decision.

It appears that the veteran's original claim also sought 
service connection for residuals of right thumb fracture.  
However, the initial rating decision did not address this 
issue.  Thus, this issue is also referred back to the RO for 
necessary action. 

The issues of entitlement to increased ratings for right 
lower extremity compartment release, left lower extremity 
compartment release and right inguinal hernia repair with 
residual scar as well as the issues of entitlement to service 
connection for bilateral arm/shoulder disability and 
frostbite of the hands and feet are addressed in the REMAND 
portion of the decision below and REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran's service-connected thoracolumbar spondylosis 
with degenerative disc disease, levoscoliosis and strain is 
manifested by some limitation of motion, pain and slightly 
guarded gait, but without flexion limited to 30 degrees or 
less; ankylosis; or incapacitating episodes of at least four 
weeks over the past 12 months.  

2.  Throughout the appeal period, the veteran's service 
connected right knee osteoarthritis has been manifested by 
arthritis, pain, and some limitation of motion, but without 
additional functional loss due to pain, weakness, 
incoordination or fatigue so as to limit flexion to 30 
degrees or less; there is no limitation of extension, 
ankylosis, recurrent subluxation or lateral instability, or 
frequent episodes of "locking" and effusion into the joint.  

3.  Throughout the appeal period, the veteran's service 
connected left knee osteoarthritis has been manifested by 
arthritis, pain, and some limitation of motion, but without 
additional functional loss due to pain, weakness, 
incoordination or fatigue so as to limit flexion to 30 
degrees or less; there is no limitation of extension, 
ankylosis, recurrent subluxation or lateral instability, or 
frequent episodes of "locking" and effusion into the joint.  

4.  Throughout the appeal period, the veteran's service 
connected degenerative changes, right and left great toes 
with heel spurs are manifested by x-ray findings of moderate 
degenerative changes of the right and left great toes and 
heel spurs, with no objective findings of limitation of 
motion.

5.  The veteran's service-connected bilateral hearing loss 
has been productive of Level I hearing acuity for the right 
ear and Level I hearing acuity of the left ear.

6.  The veteran's service-connected hemorrhoids are mild or 
moderate, with no more than occasional bleeding, and without 
inflammation or thromboses.

7.  The veteran's service-connected tinea corpora is 
manifested by subjective complaints of itching and pain, and 
clinical findings of a fungal infection of the great 
toenails; however, there are no clinical findings showing 
that the disorder comprises 20 percent or more of the entire 
body or 20 percent or more of exposed areas affected, or 
evidence that the disorder requires use of systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of six weeks or more during the past 12-
month period.

8.  The veteran does not currently have a diagnosis of any 
right hip disability for service connection purposes. 

9.  The veteran does not currently have burn scars of the 
hand for service connection purposes.

10. The veteran's status post gingival graft is not a result 
of trauma in service, nor was he a prisoner of war.

11.  During service, tooth 24 was chipped due to trauma; 
however, loss of replaceable missing teeth is not a disorder 
for which service connection can be granted for compensation 
purposes.

12.  Right eye cataract was manifested during active duty 
service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability 
evaluation in excess of 20 percent for the veteran's service-
connected thoracolumbar spondylosis with degenerative disc 
disease, levoscoliosis and strain, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2007).

2.  The criteria for entitlement to an initial disability 
evaluation of 10 percent, but no higher, for right knee 
osteoarthritis have been met, effective March 1, 2004.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71(a), Diagnostic Code 5003 (2007).

3.  The criteria for entitlement to an initial disability 
evaluation of 10 percent, but no higher, for left knee 
osteoarthritis have been met, effective March 1, 2004.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71(a), Diagnostic Code 5003 (2007).

4.  The criteria for entitlement to an initial single 
combined disability evaluation of 10 percent, but no higher, 
for the veteran's service-connected degenerative changes, 
right and left great toes with heel spurs have been met, 
effective March 1, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), 
Diagnostic Code 5003 (2007).

5.  The criteria for entitlement to an initial compensable 
disability evaluation for the veteran's service-connected 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321(b), Part 4, 
including §§ 4.7, 4.85, Diagnostic Code 6100 (2007).

6.  The criteria for entitlement to an initial compensable 
disability evaluation for the veteran's service-connected 
hemorrhoids have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. Part 4, including §§ 4.7, 4.114, Diagnostic Code 7336 
(2007).

7.  The criteria for entitlement to a disability rating in 
excess of 10 percent for the veteran's service-connected 
tinea corpora have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7, 
4.118, Diagnostic Code 7813 (2007).
  
8.  Right hip disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

9.  Burn scars of the hands were not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

10.  Service connection for status post gingival graft and 
chipped tooth for compensation purposes is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 1712 (West 2002); 38 C.F.R. §§ 3.303, 
3.381, 17.161 (2007).  

11.  Right eye cataract was incurred in the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a).  Under the VCAA, VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).

Initially, the Board finds that in light of the favorable 
decision as it relates to the issue of entitlement to service 
connection for right eye disability, the satisfaction of VCAA 
requirements is rendered moot. 

With respect to the remaining issues on appeal, the record 
shows that in a September 2005 VCAA letter, the appellant was 
informed of the information and evidence necessary to warrant 
entitlement to the benefits sought on appeal.  The appellant 
was also advised of the types of evidence VA would assist him 
in obtaining as well as his own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The Board also notes that the September 2005 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised, at page 2, to submit any evidence in 
his possession that pertains to his claims.  The Board 
concludes that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  Accordingly, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the rating decision 
was issued in May 2004, and in September 2005, a VCAA letter 
was issued.  The VCAA letter notified the claimant of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.   

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the claimant in September 2005 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided prior to reajudication of the claim by 
the RO in the statement of the case and subsequent 
supplemental statement of the case as well as certification 
of the veteran's claim to the Board in July 2007.  The 
contents of the notice fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal also 
involves the issues of increased ratings, VA believes that 
the Dingess/Hartman analysis must be analogously applied.  
        
In the present appeal, the September 2005 VCAA notice 
provided the appellant with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, a March 2006 letter from the RO gave notice 
of the types of evidence necessary to establish a disability 
rating and effective date for the disabilities on appeal.  
Thus, the requirements set forth in Dingess/Hartman have been 
met. 

Furthermore, with regard to the issues decided on the merits 
in this decision, the Board finds that there has been 
substantial compliance with the assistance provisions set 
forth in the law and regulations.  The record in this case 
includes service medical records, private and VA treatment 
records and a VA fee-based examination report.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide these issues 
and no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.  

The veteran was afforded a VA fee-based examination in 
December 2003 prior to his retirement from service.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issues on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

II.  Increased Rating Claims

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id. at 126.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

For the purposes of the analyses below, Diagnostic Code 5003 
applies to arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of 2 or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joints warrants a 10 percent evaluation.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Thoracolumbar Spondylosis with Degenerative Disc Disease, 
Levoscoliosis and Strain

The present appeal involves the issue of whether a rating in 
excess of 20 percent is warranted for the veteran's service-
connected thoracolumbar spondylosis with degenerative disc 
disease, levoscoliosis and strain.  Under the rating criteria 
for the spine, a general rating formula provides for the 
disability ratings under Diagnostic Codes 5235 to 5243, 
unless the disability rated under Code 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, for diseases and injuries 
of the spine, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; a 30 percent rating is 
warranted for forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine; a 40 percent rating is assigned for 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine; a 50 percent rating is awarded for unfavorable 
ankylosis of the entire thoracolumbar spine; and a 100 
percent rating is warranted for unfavorable ankylosis of the 
entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months warrants a 20 percent 
evaluation.  A 40 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent evaluation is warranted when there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

The veteran was afforded a VA fee-based examination prior to 
his retirement from service in December 2003.  The veteran 
complained of constant pain.  The veteran indicated that his 
low back disability did not cause incapacitation, but he had 
limited range of motion and pain with movement.  On physical 
examination, range of motion was 10 degrees extension, 60 
degrees flexion, 30 degrees right and left lateral flexion, 
and 30 degrees right and left rotation.  The examiner 
indicated that range of motion was additionally limited by 
pain, which was the major functional impact.  Range of motion 
was not additionally limited by fatigue, weakness, lack of 
endurance or incoordination.  There was no ankylosis of the 
spine or signs of intervertebral disc syndrome.  
Contemporaneous x-rays showed minimal diffuse thoracic 
spondylosis and levoscoliosis of the lumbar spine with 
minimal degenerative joint disease at L4-5 and L5-S1.  The 
diagnoses were thoracic spine strain and diffuse thoracic 
spondylosis as well as levoscoliosis and degenerative disc 
disease of L4-5 and L5-S1.  

VA treatment records and private treatment records have been 
reviewed.  The medical records showed complaints of back 
pain.  Significantly, a July 2004 VA x-ray showed 
degenerative disc disease and arthritis of the lower 
lumbosacral spine.  An April 2005 MRI of the lumbar spine 
showed a suggestion of transitional anatomy of the 
lumbosacral junction as well as multilevel degenerative 
changes with small focal disc extrusion centrally at L5-S1.  
An April 2005 VA neurological consultation showed that the 
veteran had lumbar radiculopathy, secondary to multiple 
parachute jumps.  However, in August 2005, the veteran had an 
EMG/Nerve Conduction Study.  Initially, the examiner noted 
that the veteran's neurological examination was completely 
normal.  However, the examiner went on to say that this was 
an abnormal study due to mild irritability in the right side 
L3-S1 paraspinals, which could be the most minimal evidence 
of multilevel right lumbosacral radiculopathy.  Further, 
there was no more definite electrodiagnostic evidence of 
lumbosacral radiculopathy.  There was no electrodiagnostic 
evidence of peripheral neuropathy.  The Board also notes that 
VA treatment records showed that the veteran denied bowel or 
bladder incontinence.  A March 2007 private x-ray showed 
likely transitional lumbosacral vertebra with 
pseudoarticulations.   

At the Board hearing, the veteran stated that he had missed 
about three weeks of work over the past year because of back 
pain.  The veteran also stated that his private physician has 
indicted that the veteran might need surgery on his back.  

Based on the medical evidence of record, the Board finds that 
when applying the general rating formula to the veteran's low 
back disability, there is no competent medical evidence to 
warrant a rating in excess of 20 percent.  There was no 
objective finding of forward flexion of the thoracolumbar 
spine of 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine to warrant a 40 percent rating.  
The December 2003 VA examination found forward flexion to 60 
degrees and specifically found no ankylosis of the lumbar 
spine.  

The Board acknowledges that the veteran has chronic low back 
pain and thus, recognizes the application of 38 C.F.R. §§ 
4.40 and 4.45, and DeLuca, supra.  Nevertheless, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree so as to warrant a rating in 
excess of the current 20 percent.  

Further, consideration has been given as to whether a higher 
disability evaluation could be assigned under Diagnostic Code 
5243 for intervertebral disc syndrome.  There has been no 
medical evidence showing that the veteran has been prescribed 
bed rest due to incapacitating episodes having a total of at 
least four weeks during the past 12 months.  In fact, the 
December 2003 examination report specifically stated that 
there had been no incapacitating episodes.  Further, the 
veteran stated at the Board hearing that he had missed work 
for about three weeks over the past year.  Nevertheless, for 
a higher rating under this code, the veteran must have been 
prescribed at least four weeks of bed rest during the past 
year.  

With respect to neurologic abnormalities, pursuant to Note 
(1) of the general rating formula for disease and injuries of 
the spine, there has been no finding of bowel or bladder 
dysfunction and the veteran has expressly denied both.  The 
Board recognizes that there has been some indication that the 
veteran has lumbar radiculopathy and the August 2005 
EMG/nerve conduction study was abnormal due to mild 
irritability in the right side L3-S1 paraspinals, which could 
be the most minimal evidence of multilevel right lumbosacral 
radiculopathy.  Nevertheless, the examiner clearly indicated 
that there was no more definite electrodiagnostic evidence of 
lumbosacral radiculopathy and there was no electrodiagnostic 
evidence of peripheral neuropathy.  Thus, the Board finds 
that a separate rating is not warranted for neurological 
symptoms and the veteran's manifested symptoms associated 
with his low back disability are adequately contemplated in 
the current 20 percent rating. 

Therefore, a preponderance of the evidence is against a 
rating in excess of 20 percent for the veteran's service-
connected thoracolumbar spondylosis with degenerative disc 
disease, levoscoliosis and strain.  As the preponderance of 
the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  
Nevertheless, should the veteran's service-connected 
disability increase in severity in the future, he may always 
advance a new claim for an increased rating.

Right and Left Knee Osteoarthritis

The veteran is also seeking initial compensable ratings for 
his service-connected right and left knee osteoarthritis.  
The veteran's service-connected bilateral knee disabilities 
have been assigned separate noncompensable ratings by the RO 
under Diagnostic Code 5003 for degenerative arthritis, which, 
as noted above, provides that arthritis should be rated under 
limitation of motion codes for the joints involved.  Turning 
to the Diagnostic Codes applicable to knee disabilities, the 
Board notes that a 30 percent disability rating is warranted 
under Diagnostic Code 5256 when there is ankylosis of the 
knee with favorable angle in full extension or in slight 
flexion between 0 and 10 degrees.  Under Diagnostic Code 
5257, ratings are warranted for recurrent subluxation or 
lateral instability of the knee.  Under Diagnostic Code 5258, 
a 20 percent disability rating is available for dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint.  There is no rating in 
excess of 10 percent available under Diagnostic Code 5259 for 
cartilage removal.  Diagnostic Code 5260 provides that a 
rating of 20 percent rating is warranted for flexion limited 
to 30 degrees.  A 20 percent disability rating is allowed 
under Diagnostic Code 5261 when extension of the leg is 
limited to at least 15 degrees.  See 38 C.F.R. §  4.71(a), 
Diagnostic Codes 5256 through 5261. Normal extension and 
flexion of the knee is from 0 degrees to 140 degrees.  38 
C.F.R. § 4.71, Plate II.  
  
Further, the Board notes that separate ratings may be 
assigned for knee disability under Diagnostic Codes 5257 and 
5003 where there is X-ray evidence of arthritis in addition 
to recurrent subluxation or lateral instability.  See 
generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions 
of the VA's General Counsel appear to require persuasive 
evidence that a claimant actually suffers from the 
symptomatology set forth in the different rating codes before 
separate ratings may be assigned.

The Board also notes VA General Counsel Precedent Opinion, 
VAOPGCPREC 9-2004 (September 17, 2004), where it was held 
that a claimant who had both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under Diagnostic Codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  

The December 2003 VA examination showed that range of motion 
for both knees was zero degrees extension to 140 degrees 
flexion.  The knee joints' general appearance was within 
normal limits.  The examiner found that range of motion was 
not additionally limited by pain, fatigue, weakness, lack of 
endurance of incoordination.  Contemporaneous x-rays showed 
minimal bilateral knee osteoarthritis.  

VA treatment records showed that the veteran complained of 
knee pain.  A July 2004 VA x-ray showed mild degenerative 
joint disease of the right and left knees.  Significantly an 
October 2005 VA treatment record showed that range of motion 
was zero degrees extension to 130 degrees flexion.  The 
examiner noted that varus/valgus testing was stable.  
Further, March 2007 private x-rays also showed degenerative 
changes of  both knees.  

In his March 2007 hearing testimony, the veteran indicated 
that he had knee pain, limited range of motion and 
"crackling."  The veteran also indicated that his knees 
sometimes gave out and locked up.  

Initially, the Board notes that the Court in Lichtenfels v. 
Derwinski, 1 Vet.App. 484, 488 (1991), held that when read 
together, 38 C.F.R. § 4.71a, Code 5003 and 38 C.F.R. § 4.59 
(pertaining to painful motion) require that painful motion of 
a major joint or groups caused by degenerative arthritis 
(where the arthritis is established by X-ray) is deemed to be 
limited motion and entitled to a minimum 10 percent rating 
per joint, even in the absence of actual limitation of 
motion.  Thus, given that there is medical evidence of 
arthritis of the knees as noted at the December 2003 VA 
examination, with some objective evidence of limitation of 
motion, and subjective complaints of pain, a separate 10 
percent rating for right and left knee osteoarthritis is 
warranted throughout the entire appeal period under 
Diagnostic Code 5003.    

The Board must still determine whether a rating in excess of 
10 percent for the veteran's service-connected knee 
disabilities is warranted.  The Board again notes that 
Diagnostic Code 5259 does not provide for a disability rating 
in excess of 10 percent.  Therefore, it is not applicable to 
this analysis.  In turning to the Diagnostic Codes applicable 
to the knees which do provide for disability ratings in 
excess of 10 percent, the Board notes that a 30 percent 
disability rating under Diagnostic Code 5256 would not apply 
in this case because the pertinent medical evidence of record 
has not shown that there is ankylosis of the knees.

The Board finds that the evidence of record also does not 
support a rating under Diagnostic Code 5257.  The medical 
evidence of record reveals no evidence of recurrent 
subluxation or lateral instability.  The October 2005 VA 
treatment records showed that varus/valgus was stable.  
Further, the December 2003 VA examination was silent with 
respect to any findings of recurrent subluxation or lateral 
instability.   

With regard to Diagnostic Code 5258, there is no competent 
medical evidence of frequent episodes of locking and effusion 
into the joint.  In his hearing testimony, the veteran 
indicated that his knee "locked," but there has been no 
competent medical evidence to support this assertion.  
Moreover, the medical evidence of record is silent with 
respect to any findings of effusion into the joint.  
Therefore, the Board is unable to find that a 20 percent 
rating is warranted under this Code.  

The Board acknowledges that the veteran has degenerative 
arthritis.  Thus, his disability could be rated higher based 
on limitation of motion under Diagnostic Codes 5260 and 5261.  
See generally VAOPGCPREC 9-04.  However, even considering 
additional functional loss due to pain, there is no evidence 
that flexion is limited to 30 degrees or extension is limited 
to 15 degrees so as to warrant assignment of a higher rating 
under Diagnostic Codes 5260 or 5261.  The most restrictive 
range of motion was noted in the October 2005 VA treatment 
record, which found range of motion from zero to 130 degrees.  

The Board also acknowledges that the veteran has chronic 
bilateral knee pain and thus, recognizes the application of 
38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, a 
higher compensation is not warranted under these provisions 
because there is no persuasive evidence of additional 
functional loss due to pain, weakness, fatigue, or 
incoordination which would limit motion to such a degree so 
as to warrant a rating in excess of the current 10 percent 
awarded in this decision.  

In conclusion, when resolving all benefit of the doubt in 
favor of the veteran, the Board finds that separate 10 
percent ratings, but no higher, are warranted for right and 
left knee osteoarthritis, effective March 1, 2004.  
Nevertheless, even though the veteran clearly suffers from 
bilateral knee impairment, the Board is bound by regulations 
which set forth the criteria for various ratings and thus, 
must conclude that the preponderance of the evidence in this 
case is against a finding that the criteria for a rating in 
excess of the current 10 percent have been met under any 
applicable Diagnostic Code.  



Degenerative Changes, Right and Left Great Toes with Heel 
Spurs

The veteran is also seeking initial compensable ratings for 
his service-connected degenerative changes of the right and 
left great toes with heel spurs.  The veteran's service-
connected bilateral toe and heel disabilities have been 
assigned separate noncompensable ratings by the RO under 
Diagnostic Code 5003 for degenerative arthritis, which, as 
noted above, indicates that arthritis should be rated under 
limitation of motion codes for the joints involved.  
Diagnostic Codes 5276 to 5284 apply to disabilities of the 
foot.  Initially, the Board notes that that Diagnostic Codes 
5276 to 5281 and 5283 are not for application in the instant 
case because there has been no objective finding of flatfoot 
(DC 5276), weak foot (DC 5277), claw foot (DC 5278), anterior 
metatarsalgia (DC 5279), hallux valgus (DC 5280), hallux 
rigidus (DC 5281), hammer toe (DC 5282) or malunion or 
nonunion of tarsal or metatarsal bones (DC 5283).  Diagnostic 
Code 5284 provides criteria for rating other foot injuries.  
A moderate foot injury warrants a 10 percent disability 
evaluation.  A moderately severe foot injury warrants a 20 
percent disability evaluation and a severe foot injury is 
assigned a 30 percent disability evaluation.  A note to 
Diagnostic Code 5284 provides that a 40 percent disability 
evaluation will be assigned for actual loss of use of the 
foot. 38 C.F.R. § 4.71a, Diagnostic Code 5284.

Words such as "moderate," "moderately severe," and "severe" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6.  Use of terminology such as "severe" 
by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

The only medical evidence of record pertaining to the 
veteran's service-connected toe and heel disabilities is the 
December 2003 VA examination, which found that x-rays of the 
feet showed moderate degenerative changes of the first MTP 
joint and heel spurs bilaterally.  Follow up treatment 
records are silent with respect to any problems or treatment 
of these disabilities.  

Initially, the Board notes that Diagnostic Code 5003 provides 
that when the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  However, in the absence of limitation of motion, x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray 
evidence of involvement of two or more major joints or two or 
more minor joints warrants a 10 percent evaluation.  Id.  For 
the purposes of rating disability from arthritis, multiple 
involvements of the interphalangeal, metatarsal and tarsal 
joints of the lower extremities are considered groups of 
minor joints, ratable on a parity with major joints.  See 38 
C.F.R. § 4.45(f).  The right and left great toes are 
encompassed as a group of minor joints, and are rated as 
such.  See also 38 C.F.R. § 4.14.  Thus, in light of the x-
ray findings in December 2003 of degenerative changes of the 
right and left great toes, but no objective finding of 
limitation of motion, a combined 10 percent disability rating 
is warranted under Diagnostic Code 5003 for degenerative 
changes of the right and left great toes with heel spurs, 
effective March 1, 2004.  However, the Board finds that a 
higher disability rating is not warranted under Diagnostic 
Code 5003 as again there has been no objective finding of 
limitation of motion to support separate 10 percent ratings.  

The Board has specifically considered the guidance of DeLuca; 
however, the analysis in DeLuca does not assist the veteran, 
as there is no persuasive evidence of additional functional 
loss due to pain, weakness, fatigue, or incoordination which 
limit motion so as to warrant a higher rating. 

Pursuant to Diagnostic Code 5284, the Board has considered 
whether the veteran's disability can be characterized as 
moderately severe under the rating criteria to warrant a 
higher 20 percent rating.  Essentially, the medical evidence 
of record is silent with respect to any functional problems 
caused by the veteran's great toe and heel disabilities.  
Thus, the Board does not find that the objective medical 
evidence can support a finding of a moderately severe foot 
disability.

In sum, the Board concludes that when resolving all benefit 
of the doubt in favor of the veteran, a combined 10 percent 
rating is warranted for degenerative changes, right and left 
great toes with heel spurs, effective March 1, 2004.  
However, the preponderance of the evidence in this case is 
against a finding that the criteria for a higher rating have 
been met.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).  

Bilateral Hearing Loss

The present appeal also involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a compensable disability rating.  The current 
version of the Ratings Schedule provides a table for ratings 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment, established by a 
state-licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. 
§ 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A zero percent evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears. 38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet.App. 345 (1992).

Prior to his retirement from active duty service, the veteran 
was afforded a VA audiological examination in December 2003, 
which showed pure tone thresholds, in decibels, as follows:

HERTZ 


1000
2000
3000
4000
RIGHT
5
5
25
50
LEFT
10
10
40
40

The puretone threshold average when rounded was 21 in the 
right ear and 25 in the left ear.  The Maryland CNC speech 
discrimination test revealed speech recognition ability of 
100 percent in the right ear and 96 percent in left ear.  

At the time of the December 2003 VA fee-based audiological 
examination, the veteran was shown to have an average 
puretone hearing loss of 21 decibels, with 100 percent speech 
discrimination in the right ear, which translates to a Roman 
numeral designation of I for the right ear.  Further, the 
veteran was shown to have an average puretone hearing loss of 
25 decibels, with 100 percent speech discrimination in the 
left ear, which also translates to a Roman numeral 
designation of I for the left right ear.  38 C.F.R. § 4.85, 
Table VI.  Thus, when applying Table VII, Diagnostic Code 
6100, level I for the right ear and level I for the left ear 
equates to a zero percent disability evaluation.  

Table VIA is not for application because the veteran's 
puretone threshold was not 55 decibels or more at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 
Hertz), and because his puretone threshold was not 30 or 
lower at 1000 Hertz and 70 or more at 2000 Hertz.  See 38 
C.F.R. §§ 4.85(c), 4.86(a).

The claims file does not include any further medical evidence 
with respect to the veteran's hearing loss.  The Board 
acknowledges the contentions put forth by the veteran in his 
testimony regarding the impact of his service-connected 
bilateral hearing loss on his daily activities.  However, as 
noted previously, because assignment of disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered, there is no doubt as to the proper evaluation to 
assign.  Lendenmann, 3 Vet.App. 345; 38 C.F.R. § 4.85, Tables 
VI and VII, Diagnostic Code 6100.  Applying the VA 
audiological test results from December 2003, the Board is 
compelled to conclude that the preponderance of the evidence 
is against entitlement to a compensable disability rating.  
As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).  The veteran may always advance an 
increased rating claim if the severity of his hearing loss 
disability should increase in the future.



Hemorrhoids

The veteran is also seeking a compensable rating for his 
service-connected hemorrhoids.  The VA rating schedule 
evaluates external or internal hemorrhoids under 38 C.F.R. § 
4.114, Diagnostic Code 7336.  A 20 percent rating is assigned 
if there is persistent bleeding and secondary anemia, or if 
there are fissures.  A 10 percent rating is assigned if the 
hemorrhoids are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A noncompensable rating is assigned if the hemorrhoids are 
mild or moderate.

The December 2003 VA fee-based examination showed that the 
veteran had been suffering from external hemorrhoids for 
approximately 15 years, which are constantly present.  The 
veteran experienced painful bowel movements due to his 
hemorrhoids.  On physical examination, external hemorrhoids 
were present at 6 and 12 o'clock, which were reducible.  
There was no evidence of bleeding and thrombosis was absent.  
There was also no evidence of frequent recurrence, without 
excessive redundant tissue.  

VA treatment records were reviewed.  An August 2004 VA 
treatment record showed that the veteran complained of 
hemorrhoidal itching and burning, but no significant pain or 
recent bleeding.  

In his hearing testimony, the veteran testified that when the 
internal hemorrhoids act up, it causes a lot of bloody stools 
and are painful.  The veteran also indicated that he used 
suppositories on a regular basis to help with the itching and 
pain.    

In conclusion, the medical evidence of record does not show 
hemorrhoid manifestations of the type described in the 
criteria for a 10 percent rating or higher.  In other words, 
there has been no objective finding of thrombosis, persistent 
bleeding or fissures, or that the hemorrhoids were 
irreducible.  The Board recognizes that the veteran testified 
that he can have bloody stools when his internal hemorrhoids 
act up, however, this testimony still does not show that the 
veteran suffers from persistent bleeding.  Thus, the Board 
must conclude that the preponderance of the evidence is 
against entitlement to a compensable disability rating.  As 
the preponderance of the evidence weighs against the claim, 
the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).  

Tinea Corpora

The present appeal also involves the veteran's claim that the 
severity of his service-connected tinea corpora warrants a 
higher disability rating.  The veteran's service-connected 
tinea corpora is currently rated as 10 percent disabling by 
the RO under Diagnostic Code 7813.  Disabilities under 
Diagnostic Code 7813 should be rated under Diagnostic Codes 
7800 through 7806 depending upon the predominant disability.  
Since there is no evidence in the instant case of 
disfigurement of the head, face or neck or of scars resulting 
from the service-connected disability to warrant evaluation 
under Diagnostic Codes 7800-7805, the Board finds that 
Diagnostic Code 7806 should be applied.  Under Diagnostic 
Code 7806 for dermatitis or eczema, a 30 percent rating 
requires that 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas be affected, or; that systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs were required for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  A 
maximum rating of 60 percent is warranted when the skin 
disability covers an area of more than 40 percent of the 
entire body or when more than 40 percent of exposed areas is 
affected, or; when constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
required during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Codes 7806.

The December 2003 VA fee-based examination showed that the 
veteran did not have any exudation, ulcer formation, itching, 
shedding or crusting.  The skin disease did involve areas 
exposed to the sun, including the hands.  Over the past 12 
months, the veteran had received topical medication only.  On 
physical examination, there were signs of skin disease 
located on the feet consistent with tinea and exfoliation.  
There was no ulceration, crusting, tissue loss, induration, 
inflexibility, hypopigmentation, hyperpigmentation, abnormal 
texture or limitation of motion.  Skin lesions were zero 
percent in the exposed area.  The skin lesion coverage 
relative to the whole body was five percent.  The skin 
lesions were not associated with systemic disease or 
manifested in connection with a nervous condition.  The 
diagnosis was tinea corpora.  

VA treatment records have been reviewed and are silent with 
respect to the veteran's service-connected tinea corpora.  
The veteran testified that his skin problem was documented in 
private treatment records submitted.  However, these private 
treatment records appear to also be silent with respect to 
any treatment for his skin disability.  The veteran also 
testified that his skin disability was a constant form of 
athlete's foot and he took prescription topical creams and 
Lamisil tablets.  

Based on the medical evidence of record, the Board finds that 
a rating in excess of 10 percent for the veteran's service-
connected tinea corpora is not warranted.  As found at the 
December 2003 VA fee-based examination, the veteran's tinea 
corpora does not affect 20 percent or more of the entire body 
or 20 percent or more of the exposed areas affected.  
Further, the veteran does not require systemic therapy such 
as corticosteroids or other immunosuppressive drugs for at 
least six weeks or more during the past 12-month period.  
Thus, the Board finds that a preponderance of the evidence is 
against the veteran's claim for a rating in excess of 10 
percent for his service-connected tinea corpora.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Extraschedular

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).

III.  Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Right Hip Disability

The veteran is also seeking entitlement to service connection 
for right hip disability.  Service medical records showed 
complaints of right hip pain in May 1984, November 1990 and 
January 1992.  The May 1984 service examination gave an 
assessment of rule out stress fracture, but it does not 
appear that any diagnosis was otherwise given in any of the 
service medical records.  Further, The October 2003 service 
examination prior to retirement was silent with respect to 
any finding of a right hip disability.  

Further, the December 2003 VA examination gave a history of a 
right hip condition due to a bad parachute landing.  The 
veteran complained of pain in the area of the SI joint and a 
painful lump in that area.  The examiner noted that these 
symptoms were probably more attributable to the veteran's 
back rather than his right hip.  On physical examination, the 
right hip joint appeared normal.  Range of motion was normal 
and it was not additionally limited by pain, fatigue, 
weakness, lack or endurance or incoordination.  A 
contemporaneous x-ray was within normal limits. The  examiner 
found no diagnosis of right hip disability because there was 
no pathology to render a diagnosis.    

VA treatment records from July 2004 to May 2006 as well as 
private treatment records from 2007 are also silent with 
respect to any diagnosis of a right hip disability.  
Significantly, a March 2005 VA treatment record showed that 
the veteran complained of right hip pain, but March 2005 VA 
x-ray of the right hip was normal.  Further, an October 2005 
VA treatment record showed full range of motion of the right 
hip with minimum pain.  

In his hearing testimony, the veteran indicated that he 
injured his right hip when he was involved in an airborne 
operation.  He indicated that he still has problems with his 
range of motion.  However, although the veteran is competent 
to report the facts regarding his injury, as a lay person he 
is not qualified to offer a medical diagnosis.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  In other words, the 
veteran is unable to render a diagnosis of any current right 
hip disability.    

Therefore, based on the medical evidence, the Board finds 
that service connection for right hip disability is not 
warranted.  The December 2003 VA fee-based examiner found no 
objective medical evidence that the veteran had a right hip 
disability.  Further, although VA treatment records showed 
that the veteran complained of right hip pain, there is no 
diagnosis of any right hip disability in the VA treatment 
records or private treatment records.  Pain alone, without a 
diagnosed or identifiable underlying malady or condition does 
not in itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet.App. 282, 285 (1999), aff'd sub nom. Sanchez-Benitez v. 
Principi, 259 F. 3d 1356 (Fed. Cir. 2001).  Thus, a 
preponderance of the medical evidence supports the finding 
that the veteran does not currently suffer from a right hip 
disability.  The Court has indicated that in the absence of 
proof of a present disability, there can be no valid claim 
for service connection; an appellant's belief that he or she 
is entitled to some sort of benefit simply because he or she 
had a disease or injury while on active service is mistaken, 
as Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  
Thus, given the absence of a current diagnosis of any right 
hip disability, a preponderance of the evidence is against 
the veteran's claim for service connection for right hip 
disability.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).

Burn Scars of the Hands

The veteran is also seeking service connection for burn scars 
of the hands.  Specifically, the veteran claims that he has 
residual scars from burning his hands in a propane accident.  
Service medical records showed that in September 1991, the 
veteran was involved in some type of propane accident and had 
burns to the face and upper left arm.  However, the records 
are silent with respect to any burns to the hands.  Further, 
the veteran's remaining service medical records are silent 
with respect to burns to the hands.  The veteran's October 
2003 retirement service examination showed that the veteran's 
upper extremities were evaluated as clinically normal.  

The December 2003 VA fee-based examination showed that the 
veteran gave a history of bilateral hand scarring caused by 
explosion of propane tanks.  The current symptoms were none 
and there was no functional impairment resulting from the 
condition.  On physical examination, although the examiner 
noted a level scar present at the hands, the examiner found 
no burn scars of the hands present.  

The remaining medical evidence of record is also silent with 
respect to any burn scars of the hands.  

Therefore, based on the medical evidence, the Board finds 
that service connection for burn scars of the hands is not 
warranted.  The December 2003 VA fee-based examiner found no 
objective medical evidence that the veteran had burn scars of 
the hands.  Further, post service treatment records also do 
not show burn scars of the hands.  Thus, a preponderance of 
the medical evidence supports the finding that the veteran 
does not currently burn scars of the hands.  Again, the Court 
has indicated that in the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  See Brammer v. Derwinski, 3 Vet.App. 223 (1992).  
Thus, given the absence of a current diagnosis of burn scars 
of the hands, a preponderance of the evidence is against the 
veteran's claim for service connection for burn scars of the 
hands.  As the preponderance of the evidence weighs against 
the claim, the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).

Status Post Gingival Graft and Chipped Tooth

The present appeal involves the issue of entitlement to 
service connection for status post gingival graft and chipped 
tooth for compensation purposes.  Specifically, the veteran 
is seeking compensation for chipped tooth 24 as well as for a 
skin graft of the lower anterior (23-26).  Dental service 
medical records showed that the veteran cracked tooth 24.  
Further, the records also showed that the veteran had a graft 
due to the rescission of his gum due to tobacco chewing. 

The Board stresses that the veteran's representative has 
limited the appeal to service connection for compensation 
purposes and has indicted that a claim for treatment purposes 
would be pursued independently.  The criteria for service 
connection for dental treatment purposes are different than 
the criteria for service connection for dental disability for 
compensation purposes, and the Board in this decision does 
not address the merits of any claim for treatment purposes 
which the veteran is or will be pursuing.  

Treatable carious teeth, replaceable missing teeth, dental 
or alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  As such, service connection 
for compensation purposes is not available for a dental 
condition other than one resulting from dental trauma.  

The Board notes that, in a precedent opinion, VA's General 
Counsel held that dental treatment of teeth, even 
extractions, during service did not constitute dental 
trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).

In determining service connection for treatment purposes, VA 
considers each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in the line 
of duty during active service.  When applicable, VA will 
determine whether the condition is due to combat or other in-
service trauma, or whether the veteran was interned as a 
prisoner of war.  See 38 C.F.R. § 3.381(a) and (b).  

Veterans having a service-connected compensable dental 
disability or condition may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function (Class I).  Veterans having a 
service-connected non-compensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected non-compensable condition or disability (Class 
II(a)).  See 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  For the 
purposes of determining whether a veteran has Class II (a) 
eligibility for dental care under 38 C.F.R. § 17.161, the 
term "service trauma" does not include the intended effects 
of treatment provided during service.  See VAOPGCPREC 5-97.

Under the holding in Mays v. Brown, 5 Vet.App. 302, 306 
(1993), a claim for service connection is also considered a 
claim for VA outpatient dental treatment.  However, in the 
instant case, according to the May 2004 rating decision, a 
claim for dental treatment has been referred to and is being 
adjudicated by a VA Medical Center.  Further, in the hearing 
testimony, the veteran's representative again reiterated that 
the claim for dental treatment was not before the Board.  
Thus, this analysis will only address whether service 
connection is warranted for compensation purposes. 

The veteran was afforded a dental and oral examination in 
December 2003.  The veteran indicated that he chipped tooth 
24 while on 50 cal MG.  The tooth had been repaired twice, 
but each time had broken again.  It was also noted that the 
veteran had a skin graft lower anterior (23-26) that didn't 
match the rest of his gum.  On examination, the examiner 
found no maxilla or mandible bone loss or prosthodontic 
needs.  The examiner found that tooth 24 had an incisal 
lingual mesial chip.  Tooth did appear to be able to 
irritate, but would be hard to repair without a crown.  The 
diagnosis was tooth 24 MIL chip and anterior gingival scarred 
from gingival graft.  

With respect to the veteran's status post gingival graft, the 
evidence does not show that this dental disorder was the 
result of dental trauma during service.  Thus, service 
connection for compensation purposes is not warranted.  
Nevertheless, with respect to tooth 24, given that the 
location of the tooth is at the front of the mouth and 
evidence that it was "cracked" during service, the Board 
finds that the preponderance of the evidence shows that the 
MIL chip of tooth 24 was most likely due to dental trauma.  
Missing teeth may be compensable for rating purposes under 
Diagnostic Code 9913 ("loss of teeth, due to loss of 
substance of body of maxilla or mandible without loss of 
continuity").  However, the note immediately following this 
code states, "these ratings apply only to bone loss through 
trauma or disease such as osteomyelitis, and not to the loss 
of the alveolar process as a result of periodontal disease, 
since such loss is not considered disabling."  38 C.F.R. § 
4.150, Diagnostic Code 9913.  There is no evidence of record 
that the veteran's chipped tooth 24 is the result of loss of 
substance of body of maxilla or mandible.  The VA examiner 
specifically found no maxilla or mandible bone loss.  In 
fact, importantly, the veteran still has most of the tooth.  
Therefore, the veteran does not have a service-connected 
compensable dental disability.  See 38 C.F.R. § 17.161(a).

In sum, the Board finds that the veteran has not presented 
any competent evidence that he has a dental disorder for 
which service-connected compensation may be granted.  In 
conclusion, for these reasons, the preponderance of the 
evidence is against the claim; the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet.App. 307, 311 (1999).  

Right Eye Disability

Lastly, the veteran is seeking entitlement to service 
connection for right eye disability.  Specifically, the 
veteran is claiming that he suffered a trauma to the right 
eye when he was struck in the face by a horse while in 
service.  Service medical records showed that in April 2000, 
the veteran was struck in the face by a horse and suffered 
multiple facial lacerations.  

A November 2004 VA treatment record indicated that the 
veteran was going to have cataract surgery on the right eye.  
An April 2006 VA treatment record showed that the veteran 
complained that the right eye felt heavy, irritated and light 
sensitive.  The record also shows history of post cataract of 
the right eye. 

An April 2007 letter from a private medical doctor indicated 
that the veteran suffered a traumatic injury to the right 
periorbital area and subsequently developed a cataract on 
that side after the incident.  The doctor stated that the 
veteran had no other medical illnesses that should result in 
a cataract formation.  A follow up June 2007 letter from the 
same doctor showed that he had reviewed the veteran's service 
medical records.  He referenced the emergency records that 
showed the strike from the horse and also had drawn locations 
of the lacerations that showed the hoof would have caused an 
impact to the right eye, leading to cataract formation.  The 
doctor reiterated that the veteran had no medical or 
hereditary condition that would have caused a cataract to 
form.  

Therefore, given that there is evidence that the veteran was 
struck in the face by a horse while in service, a private 
opinion by a medical doctor that the veteran's right eye 
cataract formed due to this incident and resolving all 
benefit of the doubt in favor of the veteran, the Board finds 
that service connection is warranted for right eye cataract.  
See 38 U.S.C.A. § 5107(b).




ORDER

Increased ratings for thoracolumbar spondylosis with 
degenerative disc disease, levoscoliosis and strain, for 
bilateral hearing loss, for hemorrhoids, and for tinea 
corpora are not warranted.  To that extent, the appeal is 
denied. 

Separate 10 percent ratings, but no higher, are warranted for 
right and left knee osteoarthritis, effective March 1, 2004.  
Further, a single 10 percent rating, but no higher, is 
warranted for degenerative changes, right and left great toes 
with heel spurs, effective March 1, 2004.  To that extent, 
the appeal is granted, subject to the law and regulations 
governing the payment of monetary benefits.  

Service connection for right hip disability, for burn scars 
of the hands, status post gingival graft, and for chipped 
tooth is not warranted.  To that extent, the appeal is 
denied. 

Service connection for right eye cataract is warranted.  To 
that extent, the appeal is granted. 


REMAND

The veteran is claiming that the severity of his right and 
left lower extremities compartment release disabilities 
warrant higher disability evaluations.  The December 2003 VA 
examination found no objective factors in association with 
these disabilities.  However, follow up VA treatment records 
showed that the veteran had a left leg fasciotomy in April 
2005 and a right leg fasciotomy in October 2005.  The veteran 
has asserted that his significant surgical scars should be 
evaluated to determine whether a separate rating is 
warranted.  Further, the RO has currently rated the veteran's 
leg disabilities under Diagnostic Code 8622 for neuritis, 
which is rated as paralysis of the nerve.  However, the 
veteran has also claimed in his hearing testimony that he 
also suffered from muscle damage.  Further, the veteran 
indicated that his lower extremities disabilities have 
increased in severity since the last VA examination.  Thus, 
given that the veteran has undergone surgeries on both legs 
since the last VA examination, as well as the possibility of 
the presence of different symptoms that might warrant 
separate ratings, the Board finds that another VA examination 
is necessary to clearly delineate all the symptomatology of 
the veteran's service-connected right and left lower 
extremities compartment release disabilities.  The examiner 
should specifically address any and all symptoms due to 
surgical scars, muscle damage and nerve damage. 

The veteran is also seeking an increased rating for his 
service-connected right inguinal hernia repair.  The December 
2003 VA examination diagnosed the veteran with status post 
repair of right inguinal hernia with residual of pain in 
right groin.  The examiner found no objective factors.  
However, follow up VA treatment records showed that the 
veteran had chronic ilioinguinal nerve pain syndrome.  The 
records also indicated that there is a possibility of nerve 
entrapment.  Another treatment record gave an impression of 
ilioinguinal neuropathy on the right secondary to inguinal 
herniorrhaphy.  Given the possibility of nerve damage that 
was not addressed in the December 2003 VA examination, the 
Board finds that another VA examination is necessary to 
determine the current severity of the veteran's service-
connected right inguinal hernia repair with residual scar, 
including any nerve damage.  

Further, the veteran is seeking entitlement to service 
connection for bilateral arm/shoulder disability.  At the 
December 2003 VA examination, the veteran gave a history of 
fracturing his right clavicle while in service.  The veteran 
has also claimed that his current arm/shoulder disabilities 
are related to his numerous parachute jumps completed while 
in service.  However, although service medical records showed 
complaints of left and right shoulder pain, there is no 
evidence of a right clavicle fracture.  Nevertheless, the 
December 2003 VA examination report diagnosed the veteran 
with status post right clavicle fracture.  Further, the 
examiner also noted that both shoulder x-rays were normal and 
found no bilateral shoulder disability.  However, subsequent 
May 2007 private MRIs showed that the right shoulder had 
supraspinatus tendinosis, no evidence of rotator cuff tear, 
and the left shoulder had a supraspinatus partial tear along 
with degeneration in the acromioclavicular joint.  Thus, 
given the confusing contradictory findings at the December 
2003 examination, and that there is now clear evidence of 
current shoulder disabilities, the Board finds that another 
VA examination is required to determine whether any of the 
veteran's current bilateral arm/shoulder disabilities are 
related to his active duty service, including the veteran's 
numerous parachute jumps.  38 C.F.R. § 3.159(c)(4).

Moreover, with respect to the issue of entitlement to service 
connection for frostbite of the hands and feet.   The veteran 
claims that he suffered from a cold injury to his hands and 
feet while stationed in Germany in 1985 while on guard duty.  
The December 2003 VA examination diagnosed the veteran with 
frostbite of the hands of feet bilaterally.  However, the 
examiner did indicate that there were no objective findings 
of residuals of frostbite at that time.  Given the 
inconsistencies of the examination report, the Board finds 
that another VA examination is necessary to  determine 
whether the veteran currently has any residuals of frostbite 
of the hands and feet and if so, whether any of these 
residuals are related to his active duty service.  38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for a 
VA examination to determine the extent of 
his right and left lower extremities 
compartment release disabilities.  The 
claims folder should be made available to 
the examiner for review.  After examining 
the veteran, the examiner should clearly 
delineate all symptoms associated with 
these disabilities.  Specifically, the 
examiner should specifically address any 
and all symptoms due to surgical scars, 
muscle damage and nerve damage. 

2.  The veteran should be scheduled for a 
VA examination to determine the severity 
of his right inguinal hernia repair with 
residual scar.  The claims folder should 
be made available to the examiner for 
review.  After examining the veteran, the 
examiner should clearly report all 
symptoms, including any nerve damage.  
Further, the examiner should specifically 
address any and all symptoms due to the 
residual scar.

3.  The veteran should be scheduled for a 
VA  orthopedic examination to determine 
the nature, extent and etiology of any 
currently manifested bilateral 
arm/shoulder disability.  The claims file 
must be made available to the examiner 
for review.  After examining the veteran, 
the examiner should clearly state all 
current right and left arm/shoulder 
disabilities.  Further, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that any 
current right and left arm/shoulder 
disabilities are related to an injury 
during service, including multiple 
parachute jumps. 

4.  The veteran should be scheduled for a 
VA  examination to determine the nature, 
extent and etiology of any currently 
manifested residuals of frostbite of the 
hands and feet.  The claims file must be 
made available to the examiner for 
review.  After examining the veteran, the 
examiner should clearly state any 
residuals of frostbite of the hand and 
feet.  If residuals are found, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that any residuals are related to 
service. 

5.  Thereafter, the RO should review the 
expanded record and determine if the 
remaining benefits sought can be granted.  
If the benefits sought on appeal are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


